DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figure 2;
Species II, Figure 5.
 The species are independent or distinct because:
Species I includes a method of analyzing a manufacturing apparatus including features such as providing a jig including a predetermined center and a magnetron installed on the jig; rotating the magnetron and obtaining a measured first magnetic flux density at the predetermined center of the jig; defining a first area of the magnetron based on the measured first magnetic flux density; rotating the magnetron and measuring a plurality of second magnetic flux densities within the first area of the magnetron; deriving a measured second magnetic flux density among the plurality of second magnetic flux densities; comparing the measured second magnetic flux density with a predetermined threshold; and performing an operation based on the comparison.
Species II includes a method of analyzing a manufacturing apparatus including features such as providing a jig including a predetermined center and a sputtering target installed on the jig; defining a first area of the jig around the predetermined center; measuring a plurality of first depths within the first area of the jig; deriving a maximum first depth among the plurality of first depths; defining a second area of the jig around the maximum first depth of the jig; measuring a plurality of second depths within the second area of the jig; deriving a maximum second depth 
Each species has a distinct, independent, and non-obvious way of performing the above analysis that is mutually exclusive from the other.  Species I does not recite or require many of the features of species II, such as a sputtering target or any of the above depth derivations.  Species II does not recite or require many of the features of species I, such as a magnetron, defining areas of the magnetron, and deriving magnetic flux densities as found in species I.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a different field of search is required for each species requiring different search terms and strategies.  For example, a search for species I would not include a sputtering target or any of the above depth derivations as is required in species II, and a search for species II would not include a magnetron, defining areas of the magnetron, and deriving magnetic flux densities as found in species I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/            Primary Examiner, Art Unit 2858